Title: From John Adams to James Searle, 11 April 1782
From: Adams, John
To: Searle, James



Amsterdam April 11th. 1782
Dear Sir

I am long in your debt, and therefore must beg your Patience on Account of bad health and many Occupations. The rapid Revolution in the Minds of this Nation, and the unaccountable Ardor and Unanimity, which has at last seized upon them for connecting themselves with America have occasioned me so many Visits to recieve and return, and so many complimentary Letters to answer, as added to other more important Affairs have been more than I could perform. Five Provinces, Friesland, Holland, Zealand, Overyssell and Utrecht, have already decided with an Unanimity that is astonishing, and the two others, Guelderland and Groningen, it is supposed will determine as soon as they meet, which will be the 16. current: so that I suppose We shall have one Ally more in a short time.
I know not of how much Importance this Acquisition may be thought by others, but I have ever considered it as a leading Step, and hope it may be followed by other Nations; at least it will be a refutation of the many frivolous Arguments with which some People have been long employed in doing mischief.
Gillon has been fortunate at last. His Prizes at the Havanna it is said will sell for eighty thousand pounds sterling.
If the whole Body of Dutch Merchants do not understand their own Interest and the Nature and Connections of Commerce, it will not be easy to find any body who is Master of it. Their Requetes are a compleat Refutation of all the Anglomany in Europe, if sound Reason can refute it.

With great Esteem and Regard, I have the honor to be, Sir, &c

